Case 2:20-cv-00974-GRB-AKT Document 66 Filed 01/22/21 Page 1 of 2 PageID #: 587



                                                           MOSER LAW FIRM, PC
 Paul A. Pagano
 Tel: 917.589.1479
 paul.pagano@moserlawfirm.com

                                                                          January 22, 2021

 VIA ECF
 The Honorable A. Kathleen Tomlinson
 United States Magistrate Judge
 United States District Court
 100 Federal Plaza
 Central Islip, NY 117222

        Re:    Caccavale v. Hewlett-Packard Company a/k/a HP Inc., et al.
               2:20-cv-00974-GRB-AKT (E.D.N.Y.)

 Dear Judge Tomlinson:

        This firm represents Plaintiffs Tony Caccavale, Anthony Mangelli, Douglas Sorbie and
 James Billups (collectively “Plaintiffs”) in the above referenced matter. Plaintiffs write to
 request a conference with Your Honor with respect to moving forward with discovery.

         On December 11, 2020, Your Honor held a discovery conference with the parties. At the
 conference, Your Honor ordered that discovery, with the exception of the balance of the HP
 Defendants’ then outstanding document production, be held in abeyance pending resolution of
 the issues discussed at the conference, namely Plaintiffs’ anticipated second amended complaint
 (“SAC”) and Defendants’ anticipated motions to dismiss the SAC.

       As to the SAC, Defendants consented to allow Plaintiffs to file the SAC, which was filed
 on December 17, 2020 (DE 55).

        As to Defendants’ motions to dismiss same, on December 23, 2020, Defendants
 submitted letter motions requesting a conference with Judge Brown seeking permission to move
 to dismiss the SAC (DE 57 and DE 58). On January 4, 2021, Plaintiffs submitted their letters in
 opposition to Defendants’ requests (DE 60 and DE 61). On January 12, 2021, the parties held a
 pre-motion conference with Judge Brown during which His Honor dismissed Defendants’
 motions as they pertained to Plaintiffs’ NYLL §§ 191 and 198 claims and permitted Defendant
 Unisys Corporation to make a motion with respect to one limited issue on Plaintiff Sorbie and
 the Late Paid Overtime Collective’s claim brought under the Fair Labor Standards Act.
 Defendant Unisys, reserving all rights, has recently decided not to move forward with a motion.

        At this juncture, all of the issues raised by Your Honor’s December 11, 2020 order have
 been resolved and Plaintiffs seek a conference call with Your Honor to discuss moving forward
 with discovery.




                             5 E. Main St., Huntington, NY 11743
                             www.moseremploymentlaw.com
Case 2:20-cv-00974-GRB-AKT Document 66 Filed 01/22/21 Page 2 of 2 PageID #: 588




       Thank you for your attention.

                                               Respectfully submitted,



                                               Paul A. Pagano


 cc: All Counsel of Record (VIA ECF)




                          5 E. Main St., Huntington, NY 11743               2
                            www.moseremploymentlaw.com
